NUMBER 13-19-00551-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                             IN RE J. MICHAEL MOORE


     On Petition for Writ of Mandamus, Prohibition, and Injunction.


                                         ORDER

              Before Justices Benavides, Longoria, and Perkes
                             Order Per Curiam

       Relator J. Michael Moore filed a petition for writ of mandamus, prohibition, and

injunction in the above cause on October 24, 2019. Through this original proceeding,

relator seeks (1) a writ of mandamus to compel the respondent, the Honorable Judge

Fernando Mancias, to vacate his October 18, 2019 order striking relator’s plea In

Intervention, (2) a writ of prohibition ordering and prohibiting the respondent from

interfering with the jurisdiction of the assigned senior justice of the 93rd Judicial District

Court pursuant to assignment, and (3) a writ of injunction prohibiting and enjoining real

parties in interest Marco A. Cantu a/k/a Mark Cantu and Roxanne Cantu a/k/a Roxana
Cantu “or any other parties in active concert with them” from filing any further lawsuits or

otherwise initiating pleadings in any other court “concerning or related to the subject of

these proceedings below for the purpose of forum shopping, or to avoid this Court’s

jurisdiction over any appeal in the proceedings below.”

       The Court requests that the real parties in interest—Marco A. Cantu a/k/a Mark

Cantu and Roxanne Cantu a/k/a Roxana Cantu; Ricardo Rodriguez, the Hidalgo County

District Attorney; and Juan L. Villescas, Assistant District Attorney; or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
25th day of October, 2019.




                                             2